Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 10/25/21.
	Claims 1-36, 38, 40-43 are pending with claims 1-9 and 22-36 withdrawn from consideration.
	The IDS statements filed 10/25/21 and 11/09/21 have been considered.  Initialed copies accompany this action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous 112, second paragraph, rejection of claims 14, 15, 16 and 31 is withdrawn in view of applicant’s amendment and remarks.
	Note the new grounds of rejection under 35 USC 112 below:
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In dependent claim 43, it is unclear as to what is meant/required by “free of sizing”.  Specifically, does such 
	The objection of dependent claim 37 is withdrawn as the claim has been cancelled.
	The prior art rejection(s) over CN 105567144A is/are withdrawn in view of applicant’s amendment and remarks.  Specifically, the instant claims have been amended to recite milled carbon fiber amounts which are not disclosed or suggested in the reference.
The prior art rejection over instant claim(s) 10, 37, 39 under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0254294 A1 is withdrawn in view of applicant’s amendment and remarks.  However, note the below new grounds of rejection under 35 USC 103 over this reference:
Claim 10, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0254294 A1.
US 2004/0254294 discloses thermosetting adhesive compositions comprising vinyl ester or polyester, peroxide initiator (curing agent), and milled carbon fiber (0022; 0024; 0025).  The adhesive is applied to surface of separator plates (i.e. the claimed first component and second component) and cured (0040).  The reference specifies a range of milled carbon fiber of “approximately 2 to 20 percent by weight” (0031; claims).  The examiner respectfully submits that the disclosed approximately 20 percent” overlaps with the instant claimed “21-50).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
With respect to newly added dependent claim 42, the examiner submits that the selection of particular curing agents (e.g. amines) would have been an obvious selection to the .
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0254294 in view of US 2003/0219646.
US ‘294 is relied upon as set forth above.  The reference differs from instant claims 11-18 in failing to specify the composition of the first or second component.
	US ‘646 is relied upon as teaching that it is known in the art to produce separator plates (as disclosed in US ‘294) as carbon fiber reinforce plastic composites (Abstract).  Additionally, polymers such as those recited in instant claims 15-16 are known for such a purpose (0032).  Accordingly, the instant recitation(s) relating to fiber-reinforced composite would have been an obvious design in view of US 2004/0254294 and US 2003/0219646.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	Claims 19-21, 38 and 40 are allowed.
	The prior art does not disclose or fairly suggest the instant articles relating to spar cap or chamfer region.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                   /MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 26, 2022